DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US Pat No 7,748,694).
Regarding claim 1, Matsumoto discloses an image forming apparatus comprising:
a stacking unit (5b) configured to stack a recording material;
a feeding unit (6) configured to feed the recording material stacked on the stacking unit;
a detection unit (118) configured to detect the recording material fed by the feeding unit;
a determination unit (e.g. control aspect related specifically to S16) configured to determine that a feeding failure has occurred when the detection unit does not detect the recording material until a time when a predetermined period elapses since the feeding unit has started a feeding operation for the recording material;
a count unit (e.g. retry counter, see column 12 lines 58-65) configured to count a number of times the feeding operation is performed for a single sheet of the recording material; and
a control unit (110) configured to control the feeding operation for the recording material and to stop the feeding operation when the determination unit determines that the feeding failure has occurred, wherein, in a case in which the number of times the feeding operation is performed that is counted by the count unit by a time when the feeding failure has occurred is smaller than a threshold, the control unit restarts the feeding operation that has been stopped without waiting for a user's operation for the image forming apparatus (e.g. S20), and

Regarding claim 2, Matsumoto discloses the detection unit does not detect the recording material until the time when the predetermined period elapses since the feeding unit has started the feeding operation for the recording material, the control unit retries the feeding operation and the count unit counts the retrying of the feeding operation as the number of times the feeding operation is performed (e.g. S17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Sugano (US Pat No 10,308,452).
Regarding claim 3, Matsumoto discloses a notification unit (106) capable to suggest performing an operation, wherein, when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is smaller than the threshold, the notification unit does not suggest performing an operation for the image forming apparatus to a user (e.g. S18-20), and notifying a user in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold. It is noted that Matsumoto fails to disclose the suggestion of performing an operation for the image forming apparatus in a case where the number of times equals or exceeds the threshold.  
Regarding claim 4, Sugano discloses when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is smaller than the threshold, the notification unit reports only information indicating that the feeding failure has occurred (S507).
Regarding claim 5, Sugano discloses when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold, the notification unit reports information indicating that the feeding failure has occurred and information suggesting checking a placement condition of the recording material on the stacking unit (as shown in step S508).

Regarding claim 9, Matsumoto discloses an image forming apparatus (shown in figure 1) comprising:
a stacking unit (5b) configured to stack a recording material;
a feeding unit (6) configured to feed the recording material stacked on the stacking unit;
a detection unit (118) configured to detect the recording material fed by the feeding unit;
a determination unit (e.g. control aspect related specifically to S16) configured to determine that a feeding failure has occurred when the detection unit does not detect the recording material until a time when a predetermined period elapses since the feeding unit has started a feeding operation for the recording material;
a count unit (e.g. retry counter, see column 12 lines 58-65) configured to count a number of times the feeding operation is performed for a single sheet of the recording material; and
a notification unit (106), when the determination unit determines that the feeding failure has occurred in a case in which the number of times the feeding operation is performed that is counted by the count unit by a time when the feeding failure has occurred is smaller than a threshold, the notification unit performs to not suggest performing an operation for the image forming apparatus to a user (e.g. S19/S20), and
It is noted that Matsumoto fails to disclose a notifying unit to suggest an action.  However, Sugano discloses when the determination unit determines that the feeding failure has occurred in the case in which the number of times the feeding operation is performed that is counted by the count unit by the time when the feeding failure has occurred is equal to or greater than the threshold, the notification unit reports information indicating that the feeding failure has occurred and information suggesting checking a placement condition of the recording material on the stacking unit (as shown in step S508).
It would have been obvious to one having ordinary skill to have modified the device taught by Matsumoto with the teachings of Sugano to achieve the predictable result of displaying a fix for rectifying the issue with the apparatus (e.g. obvious to try with limited, predictable results).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Okubo et al (US Pat No 10,214,372).
Regarding claim 6, it is noted that Matsumoto fails to disclose the control unit is configured to change the threshold in accordance with a type of the recording material placed on the stacking unit.  However, Okubo discloses a similar feeding device wherein a control unit (11) is configured to change the threshold in accordance with the type of recording material placed on the stacking unit (e.g. as shown in the embodiment of figure 11).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Matsumoto with the teachings of Okubo to achieve the predictable result of adjusting the count based specifically on the type of sheet to ensure proper conveyance of varying types of sheets and thereby increase efficiency (noted in column 11, lines 51-57, obvious to try)
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art on record discloses or suggests the recording material is recording materials and the detection unit is a first detection unit, the image forming apparatus further comprising: a second detection unit configured to determine whether a topmost sheet of the recording materials placed on the stacking unit reaches a predetermined position; and a lift-up unit configured to lift up the recording materials placed on the stacking unit until the second detection unit detects the topmost sheet of the recording materials, wherein, in a case in which a state of the second detection unit is changed from a state of detecting the topmost sheet of the recording materials to a state of not detecting the topmost sheet of the recording materials as a result of bringing the feeding unit into contact with the topmost sheet of the recording materials after the lift-up unit lifts up the recording materials placed on the stacking unit, the control unit determines that the recording materials placed on the stacking unit are envelopes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619